DETAILED ACTION
Claims 37-56 are presented for examination.
Applicant’s claim listing filed May 6, 2020 is improper for failing to comply with the stipulations of 37 C.F.R. §1.121(c) regarding proper presentation of claims. 
37 C.F.R. §1.121(c) states, “Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” 
The claim listing filed May 6, 2020 does not comply with the requirements of 37 C.F.R. §1.121(c) because it fails to properly present a complete listing of all claims ever presented with the proper status identifier. In particular, Applicant presents claims 1-36 with the status identifier of “Canceled”, and then presents new claims 37-56 without any claim status identifier (which, in this case, should be “New”, as such claims are newly added), which is improper. For this reason, the claim listing is non-compliant for failing to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered solely because it does not affect the subject matter of the claims presently under examination. 
In reply to this Office Action, Applicant is required to submit a claim listing that complies with each of the stipulations of 37 C.F.R. §1.121(c), including the requirement that each claim ever presented be designated with the proper status identifier.
Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submission to ensure full compliance with this rule.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. §1.475(c).
Restriction is required under 35 U.S.C. §121 and §372.
This application contains claims directed to more than one species of the generic invention. 

Applicant is required to make the following species election(s):
Election of ONE single disclosed species of PDE5 inhibitor in combination with one or more additional lipophilic active agents from those instantly claimed, which are: 
(i) for the PDE5 inhibitor, an election of any one of avanafil, lodenafil, mirodenafil, sildenafil, actetildenafil, hydroxyacetildenafil, dimethylsildenafil, tadalafil, vardenafil, udenafil, acetildenafil, or thiomethiosildenafil; and
(ii) for the one or more additional lipophilic active agents, an election of any one of a cannabinoid, NSAID, or vitamin E.
If Applicant elects a cannabinoid, then Applicant is required to further elect whether such cannabinoid is (a) nonpsychoactive (claim 42) or (b) psychoactive (claim 43).
If Applicant elects a NSAID, then Applicant is required to further elect ONE single disclosed species of NSAID from those recited in claim 44, which are (c) acetylsalicylic acid, (d) ibuprophen, (e) acetaminophen, (f) diclofenac, (g) indomethacin, or (h) piroxicam. 
The following claims are generic: claims 37-56 are generic to the claimed species of PDE5 inhibitor in combination with one or more additional lipophilic active agents.
The species of PDE5 inhibitor in combination with one or more additional lipophilic active agents do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: the combination of a PDE5 inhibitor with a lipophilic active agent was already known in the art (see Wuh et al., U.S. Patent No. 6,544,563 B2; 2003, which describes a combination of sildenafil citrate with a vitamin E-containing dietary supplement; Ex.1, col.9, l.10-40; Ex.7, col.11, l.60-col.12, l.8). As such, the combination of a PDE5 inhibitor with a lipophilic active agent as claimed cannot be considered to share a special technical feature or be related to a single general inventive concept.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 1, 2022